internal_revenue_service number release date index number -------------------------- -------------------------------------- --------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi b03 plr-152087-10 date date legend company ----------------------------------------------------------- -------------------------- state ------------- trust1 ----------------------------------------------------------- -------------------------------------- trust2 ----------------------------------------------------------- -------------------------------------- date1 date2 date3 date4 date5 date6 dear -------------- --------------------------- --------------------------- --------------------------- ---------------------- -------------------- ------------------- this letter responds to a letter dated date submitted on behalf of company by its authorized representative requesting a ruling under sec_1362 of the internal_revenue_code plr-152087-10 facts company incorporated in state on date1 and elected to be an s_corporation effective date2 trust1 and trust2 were formed and received all the shares of company on date2 trust1 and trust2 collectively trusts each made an election to be treated as an electing_small_business_trust esbt but due to inadvertence the esbt elections included an effective date of date3 and erroneously stated that trusts acquired company’s stock on date4 the esbt election for trust2 also listed an erroneous potential_current_beneficiary trusts did not otherwise qualify as eligible shareholders of an s_corporation as of date2 as a result company’s s_corporation_election was not effective as of date2 on date5 the trustee of trust2 died as of date5 trust2 became a foreign_trust because of the appointment of a foreign trustee on date6 trust2 replaced its foreign trustee with a united_states trustee that would make trust2 a domestic_trust and eligible to be an esbt company represents that it intended to make its s_corporation_election effective as of date2 and that the failure_to_file correct esbt elections was inadvertent and not motivated by tax_avoidance or retroactive tax planning company further represents that there was no intent to terminate company’s s_corporation_election and that appointment of a foreign trustee was inadvertent and not motivated by tax_avoidance or retroactive tax planning for all relevant taxable years company and company’s shareholders’ filed their federal_income_tax returns consistent with company qualifying as an s_corporation and trusts have filed consistent with trusts having valid esbt elections in effect since date2 in addition company and company’s shareholders agree to make any adjustments consistent with the treatment of company as an s_corporation as may be required by the secretary with respect to the period specified by sec_1362 law sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides in part that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that certain trusts such as esbts are permitted as shareholders of an s_corporation plr-152087-10 sec_1361 provides in part that sec_1361 shall not apply to any foreign_trust sec_1361 provides that for purposes of sec_1361 except as provided in sec_1361 the term electing_small_business_trust means any trust if - i the trust does not have as a beneficiary any person other than an individual an estate an organization described in sec_170 or or an organization described in sec_170 that holds a contingent_interest in the trust and is not a potential_current_beneficiary ii no interest in the trust was acquired by purchase and iii an election under sec_1361 applies to the trust sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 will be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that the termination shall be effective on and after the date of cessation sec_1362 provides in part that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or was terminated under sec_1362 or or sec_1361 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation for which the election was made or the termination occurred is a small_business_corporation or b to acquire the required shareholder consents and the corporation for which the election was made or the termination occurred and each person who was a shareholder in such corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 of the income_tax regulations provides that the commissioner may require any adjustments that are appropriate in general the adjustments required should be consistent with the treatment of the corporation as an s plr-152087-10 corporation or qsub during the period specified by the commissioner in the case of stock held by an ineligible shareholder that causes an inadvertent termination or invalid election for an s_corporation under sec_1362 the commissioner may require the ineligible shareholder to be treated as a shareholder of the s_corporation during the period the ineligible shareholder actually held stock in the corporation moreover the commissioner may require protective adjustments that prevent the loss of any revenue due to the holding of stock by an ineligible shareholder for example a nonresident_alien conclusion based solely on the representations made and the information submitted we conclude that company’s s_corporation_election was ineffective as of date2 due to the failure_to_file proper and timely esbt elections for trusts we conclude that the ineffectiveness of company’s s_corporation_election was inadvertent within the meaning of sec_1362 in addition assuming company’s s_corporation_election had been properly in effect it would have terminated on date5 because of trust2 becoming a foreign_trust and an ineligible shareholder of an s_corporation we conclude that such a termination would have been inadvertent within the meaning of sec_1362 accordingly under sec_1362 company will be treated as an s_corporation from date2 and thereafter provided that company’s s_corporation_election is otherwise valid and is not otherwise terminated under sec_1362 this ruling is contingent on company and its shareholders treating company as having been an s_corporation for the period beginning date2 and thereafter this ruling is also contingent on the trustees of trusts filing valid esbt elections effective date2 with the appropriate service_center within days of the date of this letter provided that the esbt elections are made from date2 and thereafter trusts will be treated as esbts effective date2 a copy of this letter should be attached to the elections in addition this ruling is contingent on trusts and their beneficiaries treating trusts as esbts from date2 and thereafter if these conditions are not met then this ruling is null and void except as expressly provided herein we express or imply no opinion concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion concerning whether company is otherwise eligible to be an s_corporation for federal tax purposes or whether the trusts are otherwise eligible to be esbts this ruling letter is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-152087-10 under a power_of_attorney on file with this office we are sending a copy of this letter to company’s authorized representative sincerely s james a quinn senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
